Citation Nr: 0313209	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty for training from December 
1984 to June 1985 as a member of the Army National Guard, and 
on active duty from November 1990 to January 1991 as a member 
of the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a low 
back disability.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely VA Form 9, perfecting his appeal of 
this issue.  In January 2001, the veteran testified before 
the undersigned member of the Board.  

The veteran's claim was originally presented to the Board in 
June 1999, and again in March 2001, following a personal 
hearing before the undersigned in January 2001.  On both 
occasions, it was remanded for additional development.  It 
has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record contains clear and unmistakable medical 
evidence that the veteran had a low back disability at the 
time of his November 1990 entrance into naval service.  

3.  The veteran's low back disability did not undergo a 
permanent increase in severity during service.  




CONCLUSION OF LAW

A low back disability clearly and unmistakably preexisted 
service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran reported that he received medical care at the VA 
medical centers in Murfreesboro and Nashville, TN, and these 
records were obtained.  Private medical records have also 
been obtained from the Cookeville General Hospital, the 
Cookeville Regional Medical Center, the Cumberland Heights 
Treatment Center, K. Schmitt-Matzen, D.C., and P.K. Jain, 
M.D.  The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  The veteran has not been afforded a recent VA 
medical examination, for reasons that will be discussed in 
this decision.  The appeal is ready to be considered on the 
merits.

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In the present case, the veteran concedes that he had a pre-
existing disability of the low back, resulting from a 
September 1989 motor vehicle accident, at the time he 
returned to active military service in November 1990, but 
alleges this disability was aggravated by military service, 
and service connection is therefore warranted.  Aggravation 
of a pre-existing disease or injury is defined as an increase 
in disability, beyond the natural progression of the disease 
or injury.  38 C.F.R. § 3.306 (2002).  Although the veteran 
had a period of active duty for training from December 1984 
to June 1985, the evidence does not suggest, and he does not 
allege, that any low back injury was sustained during that 
time.  

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2002); see Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991).  Also, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  

For the reasons to be discussed below, the medical evidence 
of record does not indicate any aggravation of the veteran's 
pre-existing low back disability, and service connection for 
such a disability must therefore be denied.  

The service entrance medical examination was negative for any 
diagnosis of or treatment for a low back disability.  
However, this examination was performed in March 1989, prior 
to his September 1989 motor vehicle accident, and the veteran 
did not enter naval service until November 1990.  Therefore, 
the absence of a low back disability in March 1989 does not 
preclude the existence of such a disability in November 1990.  

Next, the Board also observes that when the veteran first 
sought military treatment for low back pain in November and 
December 1990, he readily conceded a history of low back pain 
following a September 1989 motor vehicle accident.  His 
contention is that the injury in 1989 was aggravated during 
service.  Subsequently, the VA obtained private medical 
treatment records from Cookeville General Hospital which 
confirmed September 1989 treatment for subacute low back pain 
following a motor vehicle accident.  He also sought treatment 
at this same facility in June 1990, before entering active 
duty in November 1990, again reporting low back pain due to a 
motor vehicle accident, although the record does not indicate 
if this accident was a separate incident or the same accident 
as in September 1989.  Disc space narrowing at L4-5 was 
diagnosed at that time.  A subsequent September 1990 X-ray of 
the lumbosacral spine was normal.  

The Board finds the veteran's own history of a back injury in 
September 1989, along with medical records confirming this, 
to be clear and unmistakable evidence of a pre-existing low 
back disability, and we find that the statutory presumption 
of soundness upon entry is not applicable.  Nevertheless, the 
Board must still consider whether the veteran's pre-existing 
low back disability was aggravated during active military 
service.  

When the veteran first sought military medical treatment in 
November 1990, his 1989 motor vehicle accident, with 
resultant low back pain, was noted.  Mechanical low back pain 
was diagnosed, and he was begun on a course of physical 
therapy.  When physical therapy failed to resolve his low 
back pain, a military medical review board was convened to 
determine if the veteran was fit for service.  A January 1991 
military medical examination revealed him to be in no acute 
distress, able to walk without a limp, sit and rise without 
difficulty, and achieve flexion to within 6 inches of the 
floor.  Straight leg raising testing was negative, but 
Faber's test was positive for pain.  Motor strength, 
sensation, and reflexes were all within normal limits.  No 
atrophy was noted.  X-rays of the lumbosacral spine were 
within normal limits.  Mechanical low back pain, existing 
prior to enlistment, was diagnosed.  

After examining the veteran, the medical review board 
confirmed the diagnosis of mechanical low back pain, as well 
as the existence of a low back disability prior to his 
November 1990 entrance into naval service.  Finally, the 
board concluded that the veteran's low back disability was 
not aggravated by active military service.  At the time of 
his service separation, the veteran did not dispute these 
findings.  

In viewing the medical record in its entirety as noted above, 
there is no medical evidence indicating that the veteran's 
low back disability underwent a permanent increase in 
severity during service.  While the veteran reported 
increased low back pain during service, the objective 
findings, including X-rays, reflect no aggravation of his 
pre-existing low back disability.  The January 1991 military 
examination findings are essentially the same as those 
private medical findings of September 1989 and June 1990.  
Therefore, the Board can only conclude that the veteran's 
episode of low back pain during service constituted no more 
than a mere flare-up or continuation of his pre-existing 
condition, which is insufficient to establish an increase in 
over-all severity of a condition and trigger the presumption 
of aggravation.  See Hunt, supra.  

The veteran himself has alleged that his low back disability 
underwent a permanent increase in severity during service.  
However, the appellant is not shown to be trained in the 
field of medicine, and therefore his assertions are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As noted above, the veteran has not been afforded a VA 
orthopedic examination in conjunction with his claim.  
However, a VA medical examination is only required when the 
record does not contain sufficient medical evidence for the 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West 2002).  In the present case, no such insufficiency 
exists; the medical record contains adequate evidence for 
adjudication of the veteran's claim.  As he had submitted 
ample private evidence of a current low back disability, and 
evidence of a pre-existing low back disability, the remaining 
question was whether the veteran's low back disability was 
aggravated by active military service.  Current medical 
findings would be much less probative in casting light on 
whether a back disability increased in severity during 
service over a decade previously that the medical reports of 
record contemporary with the injury itself and the period of 
service.  Because a current VA medical examination was not 
required to make a decision on the claim, the VA has no legal 
duty to provide such an examination.  

In conclusion, the Board finds clear and unmistakable 
evidence that a low back disorder pre-existed service and 
that a preponderance of the evidence shows that the back 
disability was not aggravated by active military service.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt does not apply.  Therefore, 
service connection for a low back disability must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

